DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2022 has been entered.

Response to Arguments
3.	Applicant’s arguments (10/13/2022) with respect to the art rejection of at least independent claims 8 and 15 using the reference to Mizuguchi et al. (U.S. 2011/0044702)  have been considered and are persuasive but are moot in view of the new grounds of rejection. Newly discovered references are used to reject those claims below

Applicant's arguments filed 10/13/2022 arguing against the 35 U.S.C. 103 art rejection of at least independent claim 1 using Mizuguchi et al. have been fully considered but they are not persuasive. 
Claim 1 claims “a skew detector coupled to a first output of a first modulation driver of a first lane of said plurality of lanes and coupled to a second output of a second modulation driver of a second lane of said plurality of lanes” .

Here the term “coupled to” is interpreted as corresponding to connected via intervening elements/components/blocks. (Independent claims 8 and 15 use language which is more specific than “coupled to” so Mizuguchi et al is not used to reject those claims).

In Fig. 2 (or Fig. 24) of Mizuguchi et al. the claimed skew detector (42, 4) is coupled to a first output of a first modulation driver (13 or 13 and 11) of the first lane and is coupled to a second output of a second modulation driver (23 or 23 and 21) via intervening components and signal lines as shown. 
If Applicant wishes the Examiner to interpret the claimed “coupled” as directly connected, the claim 1 should be amended to replace “coupled” with “directly connected”.

Regarding the claimed “detect skew among said first lane and said second lane”, it is not specified which signals’ skew is detected only that skew among said first lane and said second lane is detected.  In  Mizuguchi et al., a skew (timing error or difference in delay) among the first lane and said second lane is detected refer to at least lines 1-4 of [0114], [0118]-[0125], lines 1-6 of [0178]).The skew (timing error) between the polarizations (H and V) is expressed by the time difference between drive voltages. 

For at least the above reasons, Mizuguchi et al. is used to reject at least independent claim 1.

Claim Objections
4.	Claims 9, 12, 20 are objected to because of the following informalities:
Claim 9, line 2 the recited “to the circuitry” should be “to circuitry”.

Claim 12, lines 1-2 the recited “wherein the skew between more than two lanes are adjusted relative to each other” should be “wherein the skews between more than two lanes are adjusted relative to each other:”. Currently the singular “skew” and plural “are adjusted” do not match.

Claim 20, line 2 the recited “the skew adjustment circuit” should be “the skew adjustment component” (claim 15 claims a skew adjustment component”.

Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim 15, lines 5-6 claim “a skew adjustment component for each of the plurality of lanes configured to adjust skew of a respective lane responsive to an output of a skew detector”.
	The claimed skew adjustment component is interpreted as invoking 35 U.S.C 112 sixth paragraph and is limited by the description in the specification.
	
The claimed skew adjustment component for each lane is shown as one of 112, 122, 132, 142 (Fig. 1) or  one of 212, 222, 232 (Fig. 2) each implemented as shown in Fig. 3, 4 and comprising mux 321, and phase interpolator 322 (Fig. 3) or  Mux 421 and phase interpolator 422 used to perform skew adjustment (described in at least [0031], [0038] of the instant application publication), Alternatively the claimed skew adjustment component is shown in Fig. 6 and comprises all the components within each dashed- line block (per lane).

Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 15: under the interpretation that the “a skew adjustment component for each of the plurality of lanes, configured to adjust skew of a respective lane responsive to an output of a skew detector”  corresponds to MUX 321 and phase interpolator 322 or MUX 421 and phase interpolator 422, is claimed along with  “a variable delay circuit controlled by said skew detector…” (last paragraph of claim 15).

Claim 15 contains subject matter  (the skew adjustment component as described above and the a variable delay circuit) which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Figures 3-4  show the claimed MUX and Phase Interpolator but do not disclose or suggest a variable delay line circuit   Figure 6 discloses a variable delay line 610 controlled by a skew detector (599) but does not disclose does not disclose the “skew adjustment component” ( MUX 321 and phase interpolator 322 or MUX 421 and phase interpolator 422) “configured to adjust skew of a respective lane responsive to an output of a skew detector” (this is shown in Fig. 3, 4).
The instant disclosure does not disclosed or suggest combining the embodiments of Fig. 3-4 and that of Fig. 6 and how to make and use the skew adjustment component of claim 15 together with the variable delay circuit of claim 15. 
The specification does not teach those skilled in the art how to make and use the full scope of the claimed invention without "undue experimentation. 

In re Wands, the court set forth the following factors to consider when determining whether undue experimentation is needed: 

(1) the breadth of the claims; (2) the nature of the invention; (3) the state of the prior art; (4) the level of one of ordinary skill; (5) the level of predictability in the art; (6) the amount of direction provided by the inventor; (7) the existence of working examples; and (8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.

Regarding (1) the limitation “a skew adjustment component” is interpreted as invoking 35 U.S.C. 112 (f) and corresponds to the specific components of Fig. 3 or Fig. 4 as pointed out above. The breadth of the limitation “a variable delay circuit”  is understood and straightforward.  Regarding (2), the invention is about skew compensation between propagating signals of lanes and is generally known and predictable to one of ordinary skill in the art.  Items (3) and (4) skew compensation between  signals of channels or lanes is generally known in the art, for example refer to all the prior art cited (by Examiner or Applicant) for this application.  Regarding (5), the level of predictability is high in the art. 

Item (6) as pointed out above under the interpretation that the claimed “skew adjustment component”  corresponds to MUX 321 and phase interpolator 322 (Fig. 3) or MUX 421 and phase interpolator 422  (Fig. 4)  and the variable delay line corresponds to delay 610, the amount of direction provided by the inventor is deficient. The instant disclosure does not disclosed or suggest combining the embodiments of Fig. 3-4 and that of Fig. 6 and how to make and use the skew adjustment component of claim 15 together with the variable delay circuit of claim 15.

Item (7) based on the instant application disclosure and conducted prior art search working examples have not been located.

 Item (8) based on the content of the disclosure undue experimentation is required to combine (how?) the skew adjustment component …configured to adjust skew of a respective lane responsive to an output of a skew detector (skew adjustment responsive to an output of a skew detector performed by MUX 321, and interpolator 322 or MUX 421 of Fig. 3 and interpolator 422 of Fig. 4) and the variable delay circuit 610 of Fig. 6  controlled by said skew detector (the skew detector that the skew adjustment components is responsive to). In Figure 6 which discloses the claimed variable delay circuit 610 an output of the skew detector is used to control 610. Block 630 is a phase interpolator but it does not function (adjust skew) in response to an output of the skew detector 500. Fig. 3, 4 however do show phase interpolators responsive to outputs of respective skew detectors.

Dependent claims 16-20 incorporate the limitations of rejected claim 15 and are therefore also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  


9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 12, 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12, is a “wherein” clause “wherein the skew between more than two lanes are adjusted relative to each other by sequentially adjusting the skew between all lanes, one pair at a time”. Claim 12 depends on claim 8 which claims a skew adjustment circuit configured to adjust skew between two of said plurality of lanes. Based on the current language of claim 12 it is unclear which component of the claimed system performs what is claimed by claim 12. 
Also claim 8 claims that the skew adjustment circuit functions based on detecting skew at outputs of modulation drivers corresponding to said two of said plurality of lanes. It is unclear if the skew adjustment between all lanes requires the “based on detecting skews at outputs of modulation drivers” (which modulation drivers?). 

Regarding claim 15:  
under the interpretation that the “a skew adjustment component for each of the plurality of lanes, configured to adjust skew of a respective lane responsive to an output of a skew detector” corresponds to the components within the dashed block of Fig. 6 (per lane), then its relation to the “a variable delay circuit” is unclear. The dashed block of Fig. 6 corresponds to the claimed “skew adjustment component” of claim 15 and already includes a variable delay 610). Currently claim 15 claims an additional variable delay circuit. 

Dependent claims 16 claims the function of the “variable delay circuit” and is also rejected based on the rationale used to reject claim 15.

Dependent claims 17-20 are also rejected since they depend on rejected claim 15.

Claim Rejections - 35 USC § 102
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


13.	Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conroy et al. (U.S. 2009/0317090).
	With respect to claim 8, Conroy et al. disclose: a plurality of lanes for combining data onto a transmission medium (Fig. 3,  refer to at least two lanes respectively comprising 204, 316 (represents time delay in the path), 308, 300 and comprising 212, 318, 310, 302 [0026]-approximate middle of [0028]. Alternatively all the components used to generate X polarization signal 256 and all components used to generate the Y polarization signal 260 respectively form a plurality of lanes (2 lanes)) the lanes are used for combining data onto a transmission medium (e.g. combined onto a transmission medium comprising the waveguide of MZM 254 (waveguide of the Mach-Zehnder Modulator as well known in the art) or for combining data onto the OTN  transmission medium (not shown) via POL/MX 262 lines 1-7 of [0020]. Alternatively  pol mux combines x and y polarization data  onto the transmission medium of the OTN [0012]-[0013]); a skew adjustment circuit configured to adjust skew between two of said plurality of lanes in a closed loop manner based on detecting skew at outputs of modulation drivers corresponding to said two of said plurality of lanes (Fig. 3, skew adjustment circuit comprises 204, 212 controlled by TDC1 to adjust skew between Ix and Qx based on detecting skew at outputs of modulation drivers 308 and 310 (as sampled by respective splitters 300, 302), [0015] description of function of 204 and 212 also applicable to the same numbered blocks in Fig. 3, also lines 6-10 of [0026]. Fig. 3 and [0026], [0028] disclose skew adjustment in a closed loop manner) Alternatively the skew adjustment circuit comprises the component or components which determine (V1+V2)-(V3+V4) or VOxy of S420 of Fig. 4, and adjusts the skew between the first and second lanes, lines 10-12 of [0026], [0033] steps 418, 420, 422 described in [0028] (V1+V2)-(V3+V4), sampled by splitters used to detect skew at outputs of modulation drivers (modulation drivers 308, 310, 312, 314).   

Claim Rejections - 35 USC § 103 
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuguchi et al. (U.S. 2011/0044702) in view of Ogawa (U.S. 5,272,728).
With respect to claim 1, Mizuguchi et al. disclose: 
a plurality of lanes for combining data onto a transmission medium (Fig. 2 (or Fig. 24 [0167]), refer to the 2 optical lanes respectively outputting modulated optical signals H and V signals and respectively comprising 31, 14, 13, 11, 15 (for a first lane) and 32, 24, 23, 21, 25 (for a second lane) for combining data (via PBC 3) onto an optical fiber (lines 1-3 of [0051], lines 4-end of [0055] described with respect to Fig. 2 (but also applicable to Fig. 24)); a skew detector  (optical intensity monitor 42 and controller 43 correspond to the claimed skew detector and together perform at least steps S11, S12, S13 of Fig. 26 where the calculated timing error corresponds to a detected skew [0041] among the first lane and the second lane, lines 1-6 of [0178]) coupled to a first output of a first modulation driver of a first lane of said plurality of lanes and coupled to a second output of a second modulation driver of a second lane of said plurality of lanes (Fig. 2 (or Fig. 24) the skew detector (42 and 43) are coupled to a first output of a first modulation driver and a second output of a second modulation driver. The claimed first modulation driver comprises driver 13 or driver 13 and modulator 11 (Fig. 2, 24) and the second modulation driver comprises driver 23 or driver 23 and modulator 22 (Fig. 2, 24), [0046]-[0048], in Fig. 2, 24 the skew detector (42, 43) is coupled to a first output of the first modulation driver and a second output of the second modulation driver , e.g. via the components subsequent to 13, 23 or the components subsequent to 11, 22 as shown)  configured to detect skew among said first lane and said second lane ([0041], lines 1-6 of [0178] also lines 1-4 of [0114], [0118]-[0125] regarding skew detection (calculation or determination)); and a variable circuit controlled by said skew detector (last sentence of [0096] where circuit elements  used to perform the disclosed “controlling the phase of a clock signal that instructs the output timing of the D-flip flip circuit” correspond(s) to a variable circuit) configured to control the start of a clock signal to circuitry of one of said plurality of lanes (last sentence of [0096] where controlling the phase of the clock signal is understood to control the start of the clock signal, a variable circuit is contained within each of the lanes)
	Mizuguchi et al. do not disclose: delay.
In the field of controlling the phase of a clock signal, Ogawa discloses: delay (column 2, lines 28-31 discloses that control of a phase of a clock refers to an advance or a delay of the clock phase).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention or one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized (based on the cited teachings of Ogawa) that the variable circuit of Mizuguchi et al. corresponds to a variable delay circuit and is configured to delay the start of the clock signal that instructs the output timing of the D-flip flop when the delay control S15 generated according to the delay compensation amount of S14 requires an increase in the delay of the H and/or V signals by control of the respective D flip-flop, (Mizuguchi et al. [0178], also last sentence of [0096] and the rest of [0096]).

With respect to claim 2, modified Mizuguchi et al. disclose:
wherein the variable delay circuit is configured to delay the clock signal to the circuitry of one of said plurality of lanes such that the skew between the lanes is adjusted (refer to S13-S15, [0178], [0096] skew (time error) between H and V ) “..the timing error between the polarizations maybe adjusted in other methods…”).

With respect to claim 3, modified Mizuguchi et al. disclose:
further comprising a test pattern generator (comprises the data generators 31, 32 of Fig. 2 or 24 and data controller 45 within controller 43, [0060]. During adjustment mode, the above components function together to output control (test) data) configured to supply test patterns to said plurality of lanes to be used to detect said skew among two of said plurality of lanes ([0060] refer to the generated test (control) patterns of data 1= data 2  or data 1 = reverse pattern of data 2, Fig. 25, S1-S2, also [0171], and last two sentences of [0193]. Skew detection performed in response to the test (control) data, Fig. 25, Fig. 26 S11-S15, also [0176] disclosing Fig. 26 corresponds to step S4 of Fig. 25).
16.	Claims 1-2, 9, 11, 13, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Conroy et al. (U.S. 2009/0317090) in view of  Mizuguchi et al. (U.S. 2011/0044702) and Ogawa (U.S. 5,272,728).
With respect to claim 1, Conroy et al. disclose: a plurality of lanes for combining data onto a transmission medium (Fig. 3,  refer to at least two lanes respectively comprising 204, 316 (represents time delay in the path), 308, 300 and comprising 212, 318, 310, 302 [0026]-approximate middle of [0028]) for combining data onto a transmission medium (combined onto the waveguide of the  MZM 254 (waveguide of the Mach-Zehnder Modulator as well known in the art) or for combining data onto the Optical Transmission Network (OTN)  transmission medium (not shown, optical fiber which is a waveguide). Alternatively all the components used to generate X polarization signal 256 and all components used to generate the Y polarization signal 260 respectively form a plurality of lanes (2 lanes)) the lanes are used for combining data onto a transmission medium , optical fiber via pol mux)  a skew detector coupled to a first output of a first modulation driver of a first lane of said plurality of lanes (Fig. 3, TDC1 240  (skew detector) is coupled to a first output of a first modulation driver (MD 308 lines 4-5 of [0026]) via splitter 300, Fig. 4, [0027], through description of step 410 in [0028]. Alternatively the claimed skew detector corresponds to the component/components coupled to a first  output of MD 308 via splitter 300  and coupled to a second output of MD 312 via splitter 304 to determine (V1+V2)-(V3+V4) as part of performing S418 of Fig. 4, [0026], description of S418 in [0028], [0033]) and coupled to a second output of a second modulation driver of a second lane of said plurality of lanes (TDC1 240 is coupled to a second output of MD 310 via splitter 302) configured to detect skew among said first lane and said second lane (lines 5-6 of [0028] step 406 detection of difference between V1 and V2 corresponds to the claimed skew (lines 6-9 of [0026], lines 1-9 of [0028]); and a variable delay circuit controlled by said skew detector (one of 204 or 212 corresponds to the variable delay circuit as disclosed in lines 7-9, 11-end of [0015] description also applicable to the 204, 212 of Fig. 3), configured to delay a signal of one of said plurality of lanes (function of 204 which delays data signal Ix within the lane comprising 204, 316 (represents time delay in the path), 308, 300)) Alternatively variable delay comprises 204, 212, 220, 228  and is controlled by the skew detector which performs 418 of Fig. 4, [0033] 422 is in response to 418).
Conroy et al. do not disclose: to delay the start of a clock to circuitry.
In the same field of endeavor (skew correction), Mizuguchi et al. disclose: to control the start of a clock signal to circuitry ((last sentence of [0096] where controlling the phase of the clock signal is understood to control the start of the clock signal to circuitry (D-flip flops) [0096] disclose correction of skew by control of the delay elements)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Conroy et al. based on the teachings of and generate  the Ix and Qx signals using data generators having D flip flops and implement data delaying by controlling the phase (start) of a clock signal that instructs the output timing of the D-flip flop circuit to implement the disclosed delay performed by skew modules 204, 212 [0015] (or 204, 212, 2202, 228)  using respective data generators having D-flip flops with controllable output timings (using known and suitable components to implement the disclosed delays).
Neither modified Conroy et al. nor  Mizuguchi et al. disclose: to delay.
In the field of controlling the phase of a clock signal, Ogawa discloses: to delay (column 2, lines 28-31 discloses that control of a phase of a clock refers to an advance or a delay of the clock phase).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention or one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized (based on the cited teachings of Ogawa) that the variable delay circuit (204, 212 (or 204, 212, 220, 228)  respectively implemented as a data generator with a controlled output timing D flip flop (in modified Conroy et al.) is configured to delay the start of the clock signal that instructs the output timing of the D-flip flop according to the delay generated by TDC1 (or the component/components which perfrom S422 [0033]).

With respect to claim 2, modified Conroy et al. disclose:
wherein the variable delay circuit is configured to delay the clock signal to the circuitry of one of said plurality of lanes such that the skew between the lanes is adjusted (lines 6-10  of [0026] skew is adjusted between Ix, Qx channels (lanes). Alternatively refer to the  approximate middle of [0026] skew between X and Y polarization lanes is adjusted [0033]).

With respect to claim 9, Conroy et al. discloses wherein the skew adjustment circuit comprises a variable delay circuit that delay a signal of a lane (each of 204, 212 or (204, 212, 220, 228) comprise a variable delay circuit and delay respective signals of a lane).
	Conroy et al. do not disclose: that delays a clock signal to the circuitry.
In the same field of endeavor (skew correction), Mizuguchi et al. disclose: that delays a clock signal to circuitry ((last sentence of [0096] where controlling the phase of the clock signal is understood to control the clock signal to circuitry (D-flip flops) [0096] disclose correction of skew by control of the delay elements)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Conroy et al. based on the teachings of and generate  the Ix, Qx, (or Ix, Qx, Iy, Qy) signals using data generators having D flip flops and implement data delaying by controlling the phase (start) of a clock signal that instructs the output timing of the D-flip flop circuit to implement the disclosed delay performed by skew modules 204, 212 (or 204, 212, 220, 228) [0015]) using respective data generators having D-flip flops with controllable output timings.
Neither modified Conroy et al. nor  Mizuguchi et al. disclose: that delays.
In the field of controlling the phase of a clock signal, Ogawa discloses: that delays (column 2, lines 28-31 discloses that control of a phase of a clock refers to an advance or a delay of the clock phase).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention or one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized (based on the cited teachings of Ogawa) that the variable delay circuit ((204, 212) or (204, 212, 220, 228)) is  respectively implemented as a data generator with a controlled output timing D flip flop (in modified Conroy et al.) delays the clock signal that instructs the output timing of the D-flip flop according to the delay generated by TDC1 (or the component/components which perform 422).

With respect to claim 11, modified Conroy et al. disclose: wherein the skew adjustment circuit is configured to introduce an intentional skew between two lanes (intentional skew (delay) using the variable delay circuits  that make V1-V2 zero or make (V1+V2)-(V3+V4) zero).

With respect to claim 13, modified Conroy et al. disclose: wherein the skew adjustment circuit is configured to introduce intentional skews (via 204, 212 Fig. 4 S410,or via 204, 212, 220, 230) between multiple lanes (first Ix  and second Qx lane or first lane for Ix, Qx and second lane for Iy, Qy Fig. 4 S422).

With respect to claim 15, as best understood and with the interpretation that the claimed “a variable delay circuit” is part of the skew adjustment component, Conroy et al. disclose: a plurality of lanes for combining independent  data onto an optical transmission waveguide (Fig. 3,  refer to at least two lanes respectively comprising 204, 316 (represents time delay in the path), 308, 300 and comprising 212, 318, 310, 302 [0026]-approximate middle of [0028]) for combining data onto a transmission medium (combined onto the waveguide of the  MZM 254 (waveguide of the Mach-Zehnder Modulator as well known in the art) or for combining data onto the Optical Transmission Network (OTN)  transmission medium (not shown, optical fiber which is a waveguide). Regarding the claimed independent, Ix, Qx originate from a pseudo-random signal [0022], they are pseudo random signals themselves and therefore are independent. Alternatively all the components used to generate X polarization signal 256 and all components used to generate the Y polarization signal 260 respectively form a plurality of lanes (2 lanes) for combining data into an optical transmission waveguide (optical fiber) ); a skew adjustment component for each of the plurality of lanes (204 and 212 [0015], [0026], step 410 of Fig. 4 and its description in Fig. 4. Alternatively  204, 212, 220, 228), configured to adjust skew of a respective lane responsive to an output of a skew detector (Fig. 3 claimed skew detector comprises  TDC1. Alternatively skew detector comprises the component/components used to determine (V1+V2)-(V3+V4), description of step 418 in [0028]), wherein the skew detector is configured to detect skew among two adjacent lanes (using V1, V2 sampled by the splitters 300, 302 to obtain V1-V2 which corresponds to skew between the two lanes. Alternatively detect skew between the X polarization lane and the Y polarization lane), wherein said skew detector is configured to sense outputs of modulation drivers corresponding to said two adjacent lanes (via splitters 300, 302 sense output of modulation drivers 308, 310. Alternatively via splitters 300, 302, 304, 306 to sense outputs of MD 308, 310, 312, 314 and component which detects (V1+V2)-(V3+V4)); and a variable delay circuit controlled by said skew detector (204, 212), configured to delay a signal one of said plurality of lanes (function of 204, 214 under control of 240 [0015], [0026], [0028] also approximate middle of [0031] description of 410. Alternatively 204, 212, 222, 230 [0033]). 
Conroy et al. do not disclose: to delay the start of a clock signal to circuitry.
In the same field of endeavor (skew correction), Mizuguchi et al. disclose: to control a start of a clock signal to circuitry ((last sentence of [0096] where controlling the phase of the clock signal is understood to control the start of a clock signal to circuitry (D-flip flops) [0096] disclose correction of skew by control of the delay elements)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Conroy et al. based on the teachings of and generate  the Ix, Qx, (or Ix, Qx, Iy, Qy) signals using data generators having D flip flops and implement data delaying by controlling the phase (start) of a clock signal that instructs the output timing of the D-flip flop circuit to implement the disclosed delay performed by skew modules 204, 212 (or 204, 212, 220, 228) [0015]) using respective data generators having D-flip flops with controllable output timings.
Neither modified Conroy et al. nor  Mizuguchi et al. disclose: to delay.
In the field of controlling the phase of a clock signal, Ogawa discloses: to delay (column 2, lines 28-31 discloses that control of a phase of a clock refers to an advance or a delay of the clock phase).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention or one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized (based on the cited teachings of Ogawa) that the variable delay circuit ((204, 212) or (204, 212, 220, 228))   respectively implemented as a data generator with a controlled output timing D flip flop (in modified Conroy et al.) delays the start of a clock signal that instructs the output timing of the D-flip flop according to the delay generated by TDC1 (or the component/components which performs S422).

Claim 16 is rejected based on the rationale used to reject claim 2.
17.	Claims 3-5, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Conroy et al. (U.S. 2009/0317090) in view of  Mizuguchi et al. (U.S. 2011/0044702) , Ogawa (U.S. 5,272,728) and further in view of Conroy et al. (U.S. 7,965,946).
	With respect to claim 3, modified Conroy et al., Mizuguchi et al., Ogawa et al. do not disclose: further comprising a test pattern generator configured to supply test patterns to said plurality of lanes to be used to detect said skew among two of said plurality of lanes.
	In the same field of endeavor, Conroy et al. (‘946) disclose: a test pattern generator configured to supply test patterns to a plurality of lanes to be used to detect skew among two of said plurality of lanes (.Fig. 3 skew calibration signal in each preamble/header comprising all “1” or “0” test patterns, column 3, lines 51-63 also calibration signal may cover multiple symbol periods, skew disclosed at least in the abstract, also description of Fig. 5,, column 5, lines 1-6. The source of the calibration pattern (not shown) corresponds to the claimed test pattern generator).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Conroy et al. based on the teachings of Conroy et al. (‘946) to determine skew (based on correlation of test (calibration) patterns supplied by a test pattern generator (source of calibration signals of Fig. 3)) to detect and compensate skew using a predetermined signal in a preamble to allow transmission of payload data with minimized skew in the parallel pathways of the transmitter of Conroy et al to allow an intended receiver perform data recovery without difficulty. (Conroy et al. (‘946)m column 1, lines 24-31, column 3, lines 51-63).

With respect to claim 4, modified Conroy et al. disclose: wherein said test patterns comprise at least two test patterns (in two preambles/headers each of the test patterns being all “0” or “1”),
	Modified Conroy et al., Mizuguchi et al., Ogawa et al. do not disclose: based on different numbers of symbols.
	However, Conroy et al. (‘946) discloses: based on different number of symbols  (column 3, lines 62-63, the calibration signal may be cover multiple symbol periods,  different multiple symbol periods which correspond to durations of different numbers of symbols)  ).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the at least two patterns (calibration signals) to be based on different numbers of symbols (different multiple symbol periods which correspond to durations of different numbers of symbols) as a matter of implementing the test patterns with selectable and suitable sizes with a reasonable expectation of success to perform the skew detection and adjustment.

With respect to claim 5, modified Conroy et al. discloses: wherein the at least two patterns comprise different numbers of symbols (corresponding to the different symbol durations).
	Modified Conroy et al., Mizuguchi et al., Ogawa et al. do not disclose: prime.
In light of the disclosed “the calibration signal may be cover multiple symbol periods” of Conroy et al. (‘946) it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to selected different prime numbers of symbols for the at least two test patterns as a matter of selecting specific numbers of symbols for the at least two test patterns.

Claims 17-18 are rejected based on the rationale used to reject claims 3-4 above.

18.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Conroy et al. (U.S. 2009/0317090) in view of  Conroy et al. (U.S. 7,965,946).
With respect to claim 12, as best understood Conroy et al. disclose: wherein the skew between more than two lanes are adjusted relative to each other (Fig. 3,  skew between first and second lane (Ix Qx) and skew between a third  and a fourth lane (Iy, Qy) are adjusted relative to each other ) by sequentially adjusting the skew between lanes (by 204, 212, 220, 228), one pair at a time (first pair (Ix, Qx) and S410 and second pair (Iy, Qy) and S416).
	Modified Conroy et al., do not disclose: all.
In the same field of endeavor, Conroy et al. (‘946) disclose: all. part of performing 510, 514,  518-520 step 520, column 5, lines 1-13, column 6, lines 8-24 where VO12,  VO34 , V013, VO23, VO14, VO24 represent skew between all pairs of the 4 lanes of Fig. 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Conroy et al. based on the teachings of Conroy et al. (‘946) regarding skew calculation between all lanes and compensate the skew between all lanes serially (similar to 408-410, 414, 416, 420,422 of Fig. 4 of Conroy et al.) to compensate for skew between all lanes.

19.	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuguchi et al. (U.S. 2011/0044702) in view of Ogawa (U.S. 5,272,728) and further in view of McDonald et al. (U.S. 2006/0072922).
	With respect to claim 4, modified Mizuguchi et al. disclose: wherein said test patterns comprises at least two test patterns (control data d1 and control data d2 when data 1 = reverse pattern of data 2 (for example), last two sentences of [0193] when  d1=010011 d2=101100)).
	Neither one of Mizuguchi et al. or Ogawa disclose: based on different numbers of symbols.
	In the field of performing calibration using symbols, McDonald et al. disclose:
based on different numbers of symbols ([0013] for example one test pattern comprise
the three calibration symbols and another test pattern comprise a different number of
calibration symbols as disclosed).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify Mizuguchi et al. based on McDonald et al.
and use three symbols to generate the test (control patterns that are used to perform BPSK or QPSK modulation in modulators 11, 21 [0070], [0143] of Mizuguchi et al. Note that for BPSK modulation symbols  and d1=010011 d2=101100 there are 3 (2-bit) BPSK symbols per d1 and d2) and another test (control) pattern for any other number of symbols when performing the skew measurement since according to McDonald it is known and suitable to use three or any number of symbols to perform calibration ([0013] of McDonald et al.).

With respect to claim 5, modified Mizuguchi et al. disclose: wherein the at least two
test patterns comprise different numbers of symbols (for example the at least two test
patterns comprise three (BPSK) symbols and comprise (for another set of the two test patterns) comprise another number of (BPSK or QPSK symbols).
Although modified Mizuguchi  et al. do expressly disclose: prime, it would have
been obvious to one of ordinary skill in the art before the effective filing date of the
claimed invention that the three symbols and the any number of symbols (for example
five BPSK or QSK symbols) correspond to different prime numbers of symbols (for the specific number of any number of symbols) and five is one of possible choices for the any number of symbols which results into the predictable result of using a test pattern of five symbols to perform the disclosed skew measurement and compensation of Mizuguchi  et al.

Allowable Subject Matter
20	Claims 6-7, 10, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
21.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Liu et al. (U.S. 2009/0003755) Figure 2 discloses a Mach Zehnder Modulator modulating light (out of the laser 202) in response to I (208)  and Q (210) data signals. The MZM is an integrated circuit optical waveguide ([0028]). 

Salit et al. (U.S. 9,212,912) column 10, lines 30-33  “An optical fiber is a special case of a waveguide”.

Anderegg et al (U.S. 2007/0217738) [0002] discloses “An optical fiber (or fiber) is a special type of waveguide that is typically manufactured from glass, such as silica”.

Yoshida et al. (U.S. 2016/0006538) [0076] and Fig. 5 refers to XI, XQ, YI, YQ connections as lanes.


Contact Information
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA VLAHOS whose telephone number is (571)272-5507. The examiner can normally be reached M 8:00-4:00, TWRF 8:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOPHIA  VLAHOS
Examiner
Art Unit 2633



/SOPHIA VLAHOS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        10/26/2022